DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
While Kuwahara (US 2016/0260027) discloses learning position coordinates of a worker and a robot; Hu (US 2015/0131896) discloses generating virtual operation spaces of a worker and a robot; WIETFELD (US 2012/0182419) discloses calculating a distance from a target to an operation space; none of these references taken either alone or in combination with the prior art of record disclose:
(Claim 1) (Claim 11) 
generating a learning result including a proficiency level of the worker and a fatigue level of the worker by machine-learning operation patterns of the first monitoring target and the second monitoring target from chronological first measurement information on the first monitoring target and chronological second measurement information on the second monitoring target which are acquired by measuring the coexistence space with a sensor;
determining a distance threshold based on the learning result so that the distance threshold decreases as the proficiency level is higher and increases as the proficiency level is lower and the distance threshold decreases as the fatigue level is lower and increases as the fatigue level is higher and predicting a possibility of contact between the first monitoring target and the second monitoring target based on the first distance, the second distance and the distance threshold;

in combination with the remaining elements and features of the claimed invention.  
It is for these reasons that the applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116